 
Exhibit 10.1

EMPLOYMENT AGREEMENT




This Agreement, made as of the 14th  day of April, 2010, by and between TEXAS
INDUSTRIES, INC., a Delaware corporation (hereinafter referred to as the
“Company”), and MEL G. BREKHUS (hereinafter referred to as the “Employee”).


WITNESSETH:


WHEREAS, Employee is the President and Chief Executive Officer of the Company
and a member of its Board of Directors; and


WHEREAS, Employee and the Company have previously entered into the Employment
Agreement dated as of January 19, 2007, which was amended by Amendment No. 1
dated as of March 26, 2009 (as amended, the “Prior Agreement”); and


WHEREAS, Employee and the Company desire to terminate the Prior Agreement and
replace it with this Agreement; and


WHEREAS, the Company is desirous of insuring the retention of Employee’s
services, on the terms and conditions herein set forth, and Employee is willing
to render such services:


NOW, THEREFORE, the Company and the Employee, in consideration of the premises
and promises each to the other herein contained, have agreed and do hereby agree
and covenant as follows:


1.           Services


The Company agrees to employ the Employee as an executive of the Company from
the date hereof through May 31, 2013 (the “term” hereof), and the Employee
agrees to serve the Company in such capacity during such term. Employee agrees
to devote all of his time and attention during normal business hours during such
term to the business and affairs of the Company, its subsidiaries and
affiliates; to serve as a Director of the Company and/or one or more of its
subsidiaries or affiliates if elected as such and to hold the offices with the
Company and/or its subsidiaries or affiliates to which, from time to time, he
may be elected or appointed during said period. Employee shall have the duties
and responsibilities normally appurtenant to the office of the President and
Chief Executive Officer.


Employee agrees not to engage in any line of work or endeavor which might
detract from his full attention to his duties hereunder, without obtaining in
any such case the prior approval of the Board of Directors of the Company.


2.           Compensation


(a)           During the term hereof, the Company agrees to compensate Employee
for his services as follows:


 
 

--------------------------------------------------------------------------------

 
(i)           Base Annual Compensation. Employee shall receive a base salary at
the rate of $540,000 per annum payable in periodic installments in accordance
with the Company’s payroll practices and procedures.  Employee’s salary
shall  be increased to $600,000 per annum on the same date that the salaries of
the officers who report to Employee are restored to at least their levels on May
31, 2009.


(ii)           Incentive Compensation.  Employee shall participate in the
Company’s Annual and Three-Year Incentive Plans as established from time to time
by the Compensation Committee of the Board of Directors and approved by the
Board of Directors.


(iii)           Participation in Equity and Equity-Based Plans. Employee shall
participate in any plan established by the Company to permit employees to
participate in the appreciation in value of the common stock of the Company.  In
the event that Employee shall cease to be an employee of the Company but
continues as a Director, Employee shall continue to participate and vest in such
equity or equity-based plan in which Employee participates at the cessation of
employment on the same terms and conditions.


(iv)           Deferral of Payment of Incentive-Based
Compensation.  Notwithstanding any provision hereof to the contrary, to the
extent that Section 162(m) of the Internal Revenue Code of 1986, as amended,
would limit the Company’s deduction of any portion of Employee's base annual
compensation and incentive compensation earned during any one fiscal year if it
were paid to Employee, payment of such nondeductible portion of any incentive
compensation shall be deferred by the Company until 15 days after the earlier of
(i) the first time the deductibility of a payment of some or all of such
deferred amount will not be limited by Section 162(m) (as reasonably determined
by the Company), and  (ii) the date Employee’s employment with the Company is
terminated.  The deferred amount will bear simple interest until paid, initially
at the U.S. Treasury Bill rate for Treasury Bills with a three month maturity on
the date such payment is deferred, and thereafter adjusted on the first day of
each fiscal quarter of the Company to the rate for such Treasury Bills on the
last day of the preceding fiscal quarter.  Upon payment of any portion of the
deferred amount the interest thereon will be paid at the same time and in the
same form as the deferred amount is paid.
 
 (b)           Nothing in this Agreement is intended to prevent or limit the
right of Employee to participate or share in any group life, health or similar
insurance program or any retirement, pension plan or other benefit program
properly established for the benefit of employees of the Company.  Nor shall
anything in this Agreement prevent the Company from increasing the compensation
to be paid Employee for his services hereunder in the event the Board of
Directors shall deem it advisable to do so in order to fully compensate Employee
for such services, but nothing herein contained shall obligate the Company to
make any such increases.



 
 

--------------------------------------------------------------------------------

 
3.           Early Termination


(a)           In the event Employee’s service is terminated for any reason after
the consummation during the term of this Agreement of a Change in Control, as
defined in the Change in Control Severance Agreement between the Company and
Employee dated April 24, 2006, the Agreement Not to Compete set forth in
paragraph 4 below and any provision relating to non-competition applicable to
Employee's right to receive retirement benefits under the Company's Executive
Financial Security Plan shall be deemed waived by the Company.


(b)           In the event Employee’s service is terminated by reason other than
(i) cause, or (ii) an event triggering payment to Employee under the agreement
referred to in subparagraph (a) above, Employee shall be paid an amount equal to
the total compensation earned in the fiscal year immediately preceding the
fiscal year in which such termination occurs.  For the purpose of this
subparagraph (b), “cause” shall mean any action involving willful malfeasance or
gross negligence or gross non-feasance.


4.           Agreement Not to Compete


Except as otherwise provided in this Agreement, Employee agrees that in the
event his employment with the Company is terminated for any reason whatsoever,
Employee shall not, for a period of two (2) years after the date of such
termination of employment, directly or indirectly, carry on or conduct, within
the States of Texas, California, Louisiana, Oklahoma and Colorado or other trade
areas in which the Company or its subsidiaries or affiliates then operate or
conduct business, in competition with the Company or its subsidiaries or
affiliates, any business of the nature in which the Company or its subsidiaries
or affiliates are then engaged.  Employee agrees that he will not so conduct or
engage in any such business either as an individual on his own account or as a
partner or joint venturer or as an employee, agent, consultant or salesman for
any other person or entity, or as an officer or director of a corporation or as
a shareholder in a corporation of which he shall then own ten percent (10%) or
more of any class of stock.  The provisions of this paragraph 4 shall supersede
any and all non-compete provisions contained in any and all other agreements
which have been entered into between Employee and the Company and shall survive
the termination of this Agreement.


The Employee agrees that in the event of a breach of the terms and conditions of
this paragraph 4 by the Employee, the Company shall be entitled, if it so
elects, to institute and prosecute proceedings, either in law or in equity,
against Employee, to obtain damages for any such breach, or to enjoin Employee
from performing services for any competitor of the Company in violation hereof
during the period for which the Employee has agreed herein not to compete with
the Company after the termination of his employment with the Company.


5.           Successors and Assigns: Modifications; Entire Agreement


The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.  This Agreement shall not be modified, changed or in any way amended
except by instrument in writing executed by the parties hereto.  This Agreement
constitutes the entire agreement between
 
 
 

--------------------------------------------------------------------------------

 
the parties hereto concerning the subject matter hereof, and from and after the
date of this Agreement, this Agreement shall supersede any other prior agreement
or understanding (including the Prior Agreement, which is hereby terminated,
provided that compensation earned by Employee thereunder but unpaid on the date
hereof shall be paid to Employee when due), both written and oral, between the
parties with respect to such subject matter.
 



 

  ATTEST: TEXAS INDUSTRIES, INC.             By  /s/ Frederick G. Anderson
By  /s/ Sam Coats     Frederick G. Anderson, Secretary  Sam Coats, Chairman    
  Compensation Committee of the       Board of Directors               EMPLOYEE:
              By  /s/ Mel G. Brekhus       Mel G. Brekhus  

 


 
 

--------------------------------------------------------------------------------

 
